DETAILED ACTION

Response to Amendment
	Claims 1, 2, and 4-16 are currently pending.  Claim 3 has been cancelled.  The amended claim 1 does not overcome the previously stated 102 and 103 rejections.  Therefore, upon further consideration, claims 1, 2, and 4-16 are rejected under the following 102 and 103 rejections.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/21, 12/29/21, 2/8/22, 3/28/22 were filed after the mailing date of the Non-Final Rejection on 11/29/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “end surfaces are recessed inwardly so that central portions thereof are further from the end wall than other portions of the respective end surface” must be shown or the feature(s) canceled from claim 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the end surfaces (of the cell stacks) are recessed inwardly so that central portions thereof are further from the end wall than other portions of the respective end surface when the end walls are curved outwardly as recited in claim 5.  Also, the end surfaces of the cell stacks in the drawings are shown to have flat surfaces, not recessed inwardly.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golubkov (EP 3327817).
Regarding claims 1, 2, 4, Golubkov discloses a battery system “100” (battery module) comprising:  5a plurality of cell stacks, each of the cell stacks comprising: a plurality of battery cells “80” (unit cells) arranged in a first direction; and a first layer “61” (insulation member), made of an insulating plastic material, around the plurality of battery cells; and 
a [battery system case “101” + case “93”] (module housing), in which a plurality of receiving parts are provided, each of the cell stacks from among the plurality of cell stacks being located in a receiving part from 10among the plurality of receiving parts, 
wherein each of the receiving parts comprises submodule side plates “92” (fixing wall), the submodule side plates being around the cell stacks received therein and being in contact with the cell stacks, 
wherein the case “93” comprises submodule front plates “91” (end walls) comprising a first front plate “91” (first end wall) and a second front plate “91” (second end wall) at respective sides of each of the receiving parts in the first direction to engage end surfaces of respective sides of the 15cell stacks received in the respective receiving part in the first direction, and wherein the first front plate “91” faces an sidewall “102” (outer wall) of the module housing and is spaced apart from the sidewall along the first direction, defining a first space between the first front plate and the sidewall  ([0050]-[0052] and Fig. 3 and 5).  
Regarding claim 2, Golubkov also discloses a battery system case (module housing) further comprises a separation wall (not labeled) that extends in the first direction and partitions an inner space surrounded by sidewall “102” (outer wall) of the battery system case to form adjacent ones of the plurality of receiving parts along a second direction that is perpendicular to the first direction, and wherein the separation wall corresponds to a part of the fixing wall “102” of the adjacent ones of the plurality of receiving parts, and wherein the separation wall contacts a side surface of the respective battery submodules 25received in the adjacent ones of the plurality of receiving parts (Fig. 5).  
[AltContent: arrow][AltContent: oval][AltContent: textbox (extended portions of submodule side plates  forming a first space between the outer wall “102” and the first end wall “91”.)]
    PNG
    media_image1.png
    650
    850
    media_image1.png
    Greyscale

Regarding claim 4, Golubkov also discloses front plates “91” (end walls) comprise a first end wall “91” and a second end wall “91”, and -32-1164811wherein the first end wall faces the outer wall “102” of the battery module case and is spaced apart from the outer wall along the first direction, defining a first space between the first end wall and the outer wall (Fig. 5); wherein a first receiving part and a second receiving part from among the plurality of receiving parts are arranged along the first direction in the inner space of the battery module case, and wherein the second end walls of the first receiving part and the second receiving 10part are spaced apart from each other and face each other, defining a second space between the second end walls of the first and second receiving parts (Fig. 5).
Regarding claim 12, Golubkov also discloses a separation wall, the side plates “92” (end walls), and the outer wall “102” are integral with a ground plate “103” (floor surface) of the battery system case ([0055] and Fig. 5).  
Regarding claims 1513 and 14, Golubkov also discloses cooling tubes “99” (cooling channel) under a floor surface of the battery module case, the cooling tubes being configured to accommodate a flow of coolant; wherein lateral walls of the cooling 20channel are integral with the floor surface of the battery module case ([0053]).  
Regarding claims 15 and 16, Golubkov also discloses a battery system case further comprising coupling parts “103”, wherein the coupling parts of the battery system case are capable of being coupled to coupling parts of an 25adjacent battery system case; wherein the coupling parts are at a first outer wall and a second outer wall of the battery system case in a second direction, and -34-1164811wherein a coupling part of the coupling parts at the second outer wall of the battery system case is configured to be coupled to a coupling part of the coupling parts at a first outer wall of the adjacent battery system case (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov (EP 3327817) in view of Hidaka (WO 2018/142809 A1) using (US 2021/0143505) as an equivalent English translation.  The Golubkov reference is applied to claim 4 for reasons stated above.  In addition, Golubkov also discloses each of the battery submodule “90” (cell stacks) further comprises a pair of submodule front plates “91” (end supports) at opposite end portions thereof in the first direction 20and having outer side surfaces corresponding to the end surfaces ([0050] and Fig. 3).
However, Golubkov does not expressly teach end walls that are curved outwardly such that central portions thereof are located further from the end surfaces of the cell 15stacks than other portions of the end walls, defining a third space between the respective end surface and the respective end wall (claim 5). 
Hidaka discloses reinforcing plates “52” (end walls) that are curved outwardly such that central portions “54” thereof are located further from the end surfaces of the cell 15stacks “20A” than other portions “53” of the reinforcing plates, defining a third space between the respective end surface and the respective reinforcing plate ([0058] and Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Golubkov battery module to include end walls that are curved outwardly such that central portions thereof are located further from the end surfaces of the cell 15stacks than other portions of the end walls, defining a third space between the respective end surface and the respective end wall in order to utilize end walls that allow for local expansion of the battery cell due to deterioration of the electrode assembly ([0058]).   

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Golubkov in view of Hidaka as applied to claim 5 above, and further in view of Long et al (US 2019/0305273).  In addition, Golubkov also discloses an inner surface of the end wall “60” that contacts the respective battery submodule (cell stack) (Fig. 4 and 5).
However, Golubkov as modified by Hidaka does not expressly teach an outer surface of the end wall comprises a plurality of first ribs (claim 8); wherein the plurality of first ribs extend in a third direction of the end wall and are spaced apart from each other in a second direction that is perpendicular to the first direction (claim 9); wherein the end support comprises a plurality of second ribs that protrude toward the end wall from the end surface (claim 10); wherein the plurality of second ribs are 10spaced apart from each other in a third direction of the end support in a lattice shape (claim 11).
Long et al teaches the concept of forming reinforcing ribs “112b” (first ribs / second ribs) in end plate “1” (end wall / end support), wherein the reinforcing ribs extend in third direction of the end plate and are spaced apart from each other in a second direction that is perpendicular to a99 first direction ([0059] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Golubkov/Hidaka battery module to include an outer surface of the end wall comprises a plurality of first ribs; wherein the plurality of first ribs extend in a third direction of the end wall and are spaced apart from each other in the second direction; wherein the end support comprises a plurality of second ribs that protrude toward the end wall from the end surface; wherein the plurality of second ribs are 10spaced apart from each other in a third direction of the end support in a lattice shape in order to achieve lightweight requirement of the end walls and end supports, while ensuring the strength and load-bearing capacity of the end walls and end supports ([0059]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-10 of copending Application No. 16/656,197 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 2, 4, 5 and 12-16 of the present application is fully anticipated by claims 1-4 and 7-10 of copending Application No. 16/656,197.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-15 of copending Application No. 16/656,324 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 2, and 4-16 of the present application is fully anticipated by claims 1 and 7-15 of copending Application No. 16/656,324.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 4-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-15 of copending Application No. 16/656,406 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 2, and 4-16 of the present application is fully anticipated by claims 1, 9, and 12-17 of copending Application No. 16/656,406.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. 
The Applicant argues that “the above feature of claim 7 is shown in FIGS. 3 and 5 of the drawings, as described in paragraphs [00115] and [00116] of the specification. That is, it is described and shown that the end surface of the end support 120 may be concavely indented such that a center portion of the end surface of the end support 120 may be away from the facing end wall 240. Further, it is shown in FIG. 3 that central portions of the end surface of the end support 120 are further from the end wall 240 than other portions of the end surface of the end support 120”.
In response, the Office first points out that the “end surfaces” are referring to the “end surfaces of the cell stacks” as recited in claim 5.  As shown in Fig. 3, the end walls “240” are curved outwardly and the end support “120” and the cell stack “110” both have flat end surfaces.  Para. [0116] describes the end surface of the end support 120 which is not recited in claim 7.  Therefore, the end surfaces (of the cell stacks) are not recessed inwardly so that central portions are further from the end wall than other portions of the respective end surface.    
The Applicant further argues that “Golubkov does not appear to disclose "wherein the module housing comprises end walls comprising a first end wall and a second end wall at respective sides of each of the receiving parts in the first direction to engage end surfaces of respective sides of the cell stack received in the respective receiving part in the first direction, and wherein the first end wall faces an outer wall of the module housing and is spaced apart from the outer wall along the first direction, defining a first space between the first end wall and the outer wall," as recited in Applicant's amended claim 1. Golubkov appears to disclose, in one embodiment, a battery submodule 90 including a plurality of aligned secondary battery cells 80 (see Golubkov, paragraph [0050], and Fig. 3). Further, Golubkov appears to disclose, in another embodiment, a battery module in which a plurality of the battery submodules 90 may be arranged within a case 96 of the battery module (see Golubkov, paragraph [0053], and Fig. 4). Further, Golubkov appears to disclose, in another embodiment, a battery system 100 in which a plurality of the battery submodules 90 are disposed in a case 101 of the battery system 100 (see Golubkov, paragraph [0055], and Fig. 5). In rejecting previous claim 3, the subject matter of which has been incorporated into amended claim 1, the Examiner appears to point to submodule side plates 92 of the battery submodule 90 of Golubkov as teaching Applicant’s claimed first and second end walls. However, Golubkov does not appear to disclose the submodule side plates 92 of the battery submodule 90 being first and second end walls of the case 101 of the battery system 100 in which a plurality of receiving parts are provided. Further, Golubkov does not appear to disclose the submodule side plates 92 of the battery submodule 90 being first and second end walls of the case 101 of the battery system 100 to engage end surfaces of respective sides of a cell stack of the battery submodule 90 in a first direction in which the secondary battery cells 80 are arranged”.
In response, the Office first points out that the 102 rejection stated above, relies on both the battery system case “101” shown in Fig. 5 as well the cases (not labeled) corresponding to the battery submodules “90” and shown in detail in Fig. 3.  In addition, Fig. 5 also shows submodule side plates “92” that extend beyond the end surface of the submodule front plates “91”, thereby forming a first space between the submodule front plate “91” and the sidewall “102” (See marked-up Fig. 5 above).  Therefore, the Office maintains the contention that Golubkov does teach a module housing comprising end walls comprising a first end wall and a second end wall at respective sides of each of the receiving parts in the first direction to engage end surfaces of respective sides of the cell stack received in the respective receiving part in the first direction, and wherein the first end wall faces an outer wall of the module housing and is spaced apart from the outer wall along the first direction, defining a first space between the first end wall and the outer wall.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729